People v DeJesus (2022 NY Slip Op 00145)





People v DeJesus


2022 NY Slip Op 00145


Decided on January 11, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 11, 2022

Before: Gische, J.P., Kern, Friedman, Oing, Singh, JJ. 


Ind. No. 2935/16, 1094/17 Appeal No. 15025 & M-4053 Case No. 2019-2724, 2019-4268 

[*1]The People of the State of New York, Respondent,
vJose DeJesus, Defendant-Appellant.


Caprice R. Jenerson, Office of the Appellate Defender, New York (Stephen Chu of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (John T. Komondorea of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Robert Torres, J.), rendered March 13, 2019,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is
hereby affirmed.M-2021-4053	People v Jose DeJesus 
Motion by respondent to enlarge the record on appeal denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 11, 2022
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate Division,
First Department.